 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MONICA STAAR,                                      No. 2:18-cv-02079 KJM AC PS
12                       Plaintiff,
13            v.                                         ORDER
14    GARY DOUGLAS ELDER,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Plaintiff has requested leave to proceed in forma pauperis

19   (“IFP”) pursuant to 28 U.S.C. § 1915. ECF No. 2.

20          Plaintiff’s IFP application does not make the showing required by 28 U.S.C. § 1915(a)(1).

21   In her application, plaintiff fails to disclose whether she is employed and if so, her “gross pay or

22   wages,” and “take-home pay or wages.” ECF No. 2 at 1 ¶ 2. Moreover, plaintiff fails to disclose

23   whether in the “past twelve months [she has] received any money from any” “business,

24   profession or other self-employment, rent payments, interest or dividends, pension, annuity or life

25   insurance payments, disability, or worker’s compensation payments, or gifts or inheritances.” Id.

26   at 1 ¶ 3. Because of the above omissions, plaintiff’s application fails to establish that she is

27   entitled to prosecute this case without paying the required fees.

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s request to proceed IFP (ECF No. 2) is DENIED without prejudice to its
 3   renewal with all entries on the form completed.
 4          2. Plaintiff is granted 30 days from the date of this order to renew the IFP application in
 5   proper form, or to pay the filing fee. Plaintiff is cautioned that failure to timely renew the IFP in
 6   proper form, or to pay the filing fee, may result in a recommendation that this action be
 7   dismissed.
 8   DATED: October 10, 2018
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
